ON PETITION FOR PERMISSION TO APPEAL
SCHALL, Circuit Judge.
ORDER
Coast Federal Bank, FSB petitions for permission to appeal the order certified by *883the Court of Federal Claims as one involving a controlling question of law as to which there is substantial ground for difference of opinion and for which an immediate appeal may materially advance the ultimate termination of the litigation. 28 U.S.C. § 1292(d)(2). The United States opposes.
This case is one of the many that were stayed by the trial court pending proceedings in the Winstar case. In this case, the Court of Federal Claims granted the United States’ motion for summary judgment regarding the duration of Coast Federal’s capital credit. Specifically, the Court of Federal Claims held that the capital credit should be amortized over a 12.7 year period. Coast Federal argues that resolution of the duration of capital credit will control the parties’ damages analyses.
The United States argues that the petition for permission to appeal should be denied because, instead of involving a controlling question of law, the order involves the application of the law to the facts. The United States also argues that there is no substantial ground for difference of opinion on the certified question and that interlocutory appeal would not materially advance the ultimate termination of this litigation.
This court determines for itself whether it will grant permission to appeal an interlocutory order certified by a trial court. See In re Convertible Rowing Exerciser Patent Litigation, 903 F.2d 822 (Fed.Cir.1990). Such a ruling is within this court’s complete discretion. Id.
Upon consideration thereof,
IT IS ORDERED THAT:
Coast Federal’s petition for permission to appeal is denied.